Frankenthaler, J.
The Administrative Code which replaced the former Code of Ordinances contains provisions which clearly contemplate the issuance of licenses to itinerant peddlers. The only ground assigned by the respondent the commissioner of public markets, weights and measures of the city of New York, for his refusal to accept petitioners’ applications for licenses as peanut vendors, selling from pushcarts, is that he has decided, for reasons set forth in his answering affidavit, that licenses should no longer *553be issued to itinerant peddlers but only to persons having definite and fixed places of doing business. The difficulty with the commissioner’s position is that it conflicts with the wishes and intention of the Legislature as expressed in the Administrative Code. While the present provisions of said Code for the issuance of licenses to itinerant peddlers remain in effect the commissioner of public markets may not refuse to issue licenses to peddlers merely because they have no fixed place of business. The motion to compel the commissioner to accept petitioners’ applications and to issue licenses to them is granted.
Settle order.